Citation Nr: 1539876	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability ratings for a left knee disability in excess of 10 percent prior to November 1, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team) and St. Petersburg, Florida, respectively.

Following remands in November 2009 and June 2011, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for post-operative residuals, left knee, with exostosis in an April 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the April 2013 decision as to that issue.  The Court granted the JMR in a November 2013 Order.  The Board remanded the claim in September 2014.  The issue returns to the Board for further consideration.

The issue of entitlement to a disability rating for a left knee disability in excess of 30 percent as of November 1, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's postoperative residual left knee degenerative changes are not characterized by incapacitating exacerbations.

2.  The Veteran's left knee disability includes other impairment characterized by symptoms of locking, catching, pain, instability, and removal of semilunar cartilage.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for postoperative residual degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5010-5260 (2015).

2.  The criteria for a separate 20 percent disability evaluation, and no higher, for other impairment of the left knee, to include symptoms of locking, catching, pain, instability, and removal of semilunar cartilage, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5257-59 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2005 that informed him of his duty and the VA's duty for obtaining evidence.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The letter also notified the Veteran that the evidence must show that his service-connected disability had gotten worse.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, post-service treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the March 2005, February 2006, November 2010, and November 2012 VA examination reports regarding his service-connected left knee, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in November 2009, June 2011, and September 2014.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained all identified outstanding evidence as well as adequate medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes that the Veteran underwent left knee surgery in September 2014, the same month in which the Board remanded the claim based on the Veteran's assertion of worsening, and that as a result it is not feasible to evaluate the Veteran's left knee disability until after the expiration of the one-year period following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055, Note 1.  Consequently, the Board finds that the AOJ substantially complied with the remand directives.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his February 2005 claim and elsewhere that his left knee disability warrants a higher rating.  In a December 2012 statement, the Veteran reported that his left knee gives out.  In March 2014 and April 2014 comments to a military hospital clinician, the Veteran stated that his left knee catches, locks, and occasionally gives out.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's left knee disability at 30 percent disabling effective as of November 1, 2015, after the expiration of the one-year period following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055, Note 1.  Prior to that date, the RO evaluated the Veteran's left knee disability at 10 percent disabling.

Nothing in this decision shall be construed to disturb the Veteran's temporary 100 percent ratings in effect from April 22, 2014 to June 30, 2014, or from September 4, 2014 to October 31, 2015, assigned pursuant to 38 C.F.R. § 4.30.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's degenerative joint disease of the left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  The evidence of degenerative arthritis of his left knee does not show occasional incapacitating exacerbations.  Specifically, the November 2010 VA examiner found that the Veteran has had no incapacitating episode associated with his left knee condition.  Further, the incapacitating episodes that the Veteran reported in his February 2006 VA examination pertain to his back and not his left knee.

Additionally, resolving all reasonable doubt in the Veteran's favor, an additional 20 percent rating for an other impairment of the left knee, to include the Veteran's symptoms of locking, catching, pain, instability, and removal of semilunar cartilage, analogous to slight recurrent subluxation or lateral instability, is warranted under 38 C.F.R. § 4.71a, DC 5257.  Those symptoms are most nearly approximated by a 20 percent rating under DC 5257 both because it contemplates other impairments of the knee, and because the Veteran provided competent and credible evidence of those symptoms in his December 2012 statement, his March 2014 and April 2014 comments to a military hospital clinician, and at his four VA examinations.  A rating of 30 percent for severe knee impairment is not applicable because the Veteran's symptoms are not predominantly severe in nature; indeed, the November 2012 VA examiner found that the Veteran's left knee "[c]ondition is resolved" and has no impact on his ability to work.  As such, a 30 percent rating is not warranted.

With respect to the November 2013 JMR, the Board finds that the assignment of a 20 percent rating increases the prior 10 percent rating assigned to the Veteran under diagnostic code 5259 for his removal of symptomatic semilunar cartilage, and as such does not constitute a severance thereof.  Further, the cause of the left knee disability and the resultant functional impairment are the same as was previously rated at 10 percent under diagnostic code 5259.  Indeed, the Board observes that 10 percent is the maximum schedular rating under diagnostic code 5259, and the transfer to diagnostic code 5257 allows the Board to assign the higher schedular rating of 20 percent-in addition to the 10 percent under diagnostic code 5010-5260-without pyramiding.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 9-98 (1998) (permitting the assignment of separate ratings for diagnostic code 5257 and degenerative arthritis).  As the United States Court of Appeals for the Federal Circuit explained:

[T]he purpose of 38 U.S.C. § 1159 was to protect veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped.  There is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention.  See VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA general counsel) (noting that it would be "beyond the legislative purpose" to allow a veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  The VA has not changed its determination that Read's gunshot wound was incurred in connection with his military service, or that Read is entitled to compensation for the disability he incurred as a result.  To determine that the change of the situs of the disability-or the Diagnostic Code associated with it-was a severance of one service connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute.

See Read v. Shinseki, 651 F.3d 1296, 1301 (Fed.Cir. 2011).  The Board finds that the Veteran's disability rating for symptomatic removal of semilunar cartilage is not severed by the assignment of a higher rating of 20 percent under a different diagnostic code because, as in Read, the cause of the disability and the results functional impairment are the same.  Id.

Further separate ratings are not warranted because the March 2005, February 2006, November 2010, and November 2012 VA examiners cumulatively found that the Veteran does not have left knee ankylosis; dislocated semilunar cartilage; compensable limitation of flexion or extension of the leg, with consideration of pain and the aforementioned DeLuca factors; impairment of the tibia and fibula; or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's left knee disabilities, such as degenerative joint disease, locking, catching, pain, instability, and removal of semilunar cartilage.  The rating criteria, particularly in light of the broad categorization of "other impairment" in DC 5257, are therefore adequate to evaluate the Veteran's left knee disabilities and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board observes that the Veteran reported at his March 2005 VA examination that he is unemployable, and that the Veteran's friend wrote in September 2014 that the Veteran "lost several jobs because he wasn't able to do what it took to complete the job, doing a lot of walking and lifting etc."  However, the Board finds that this statement is outweighed by the objective findings of the November 2012 VA examiner, who recorded that the Veteran quit work in 1990 "to take care of his 'disabled mother,'" and found that the Veteran's left knee disability has no impact on his ability to work.  Thus, TDIU is not warranted by the record.





ORDER

A rating in excess of 10 percent for postoperative residual left knee degenerative changes is denied.

A 20 percent disability rating for left knee impairment, to include symptoms of locking, catching, pain, instability, and removal of semilunar cartilage, is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The RO has evaluated the Veteran's left knee disability at 30 percent disabling effective as of November 1, 2015, after the expiration of the one-year period following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055, Note 1.  As the RO correctly explained in its March 2015 rating decision, the Veteran's left knee disability continues to be in appellate status.  Because determination of the applicable disability rating depends upon the Veteran's symptoms on or after November 1, 2015, the claim is remanded to provide the Veteran with an examination of his left knee on or after that date.  Id.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his left knee, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his left knee disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  On or after November 1, 2015, and after obtaining any outstanding treatment records regarding the Veteran's left knee disability, provide him with an appropriate VA examination to determine the severity thereof.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should determine whether there are chronic residuals consisting of severe painful motion or weakness in the affected (left) extremity.

The examiner should also discuss the impact that the Veteran's left knee disability has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


